DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder (e.g. “input interface”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are the “object data input interface,” the “viewing window data input interface,” and the “magnification engine” recited in claims 21 and 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure (i.e. a suitably programmed processor) described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 14, 16, 17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the article entitled, “Browsing Zoomable Treemaps: Structure-Aware Multi-Scale Navigation Techniques” by Blanch et al. (“Blanch”), and also over U.S. Patent No. 5,754,873 to Nolan (“Nolan”).
Regarding claim 1, Blanch describes “zoomable treemaps,” which are a “hybridization between treemaps and zoomable user interfaces that facilitates the navigation in large hierarchical data sets” (Abstract).  Like claimed, Blanch teaches:
receiving a user selection of an object displayed on a graphical user interface (see e.g. section 2.2.1 “In Depth Navigation,” which teaches enabling a user to select and zoom into a child node of a current node represented within a treemap visualization, e.g. by positioning a pointer over the child node and performing a left-click operation:
Figure 3 illustrates this interaction: on the left, the current node is the root of the tree, which occupies the whole view (black frame). A mouse click (with the left button) launches the interaction that goes down one level from where the pointer is currently located (i.e. to the People child of the current node in this example). 
(Footnote omitted).


    PNG
    media_image1.png
    251
    350
    media_image1.png
    Greyscale

The user thus selects an object, i.e. the child node, displayed within the treemap on a graphical user interface.);
determining an initial set of spatial dimensions of the selected object (see e.g. section 2.2.1 “In Depth Navigation,” which further teaches that in response to the user input to select and zoom into the child node within the treemap, an animation is triggered that makes the selected node fill the whole window:
An animation is then triggered (Figure 3-center), that makes the targeted node fill the whole window (Figure 3-right), and thus become the new reference node. This animation is performed in such a way that each step involves a constant scale factor and a constant apparent translation. It aims at helping the user to keep her spatial orientation.

Blanch discloses, in Section 3.1.2 “Zooming algorithm,” that the zooming algorithm entails determining global zoom factors for the x- and the y-axis, the zoom factors being the ratios of the width and height of the window over the initial width and height of the selected node, respectively:
Once the current node is determined, the appropriate zoom factor must be applied in the x- and y-directions. A predefined zooming step is used when animations are performed, while the zoom factor depends on mouse movement for user interactions. The surfacic zoom factor δs2, must satisfy the following constraints: δs2 > 1 when zooming in and δs2 < 1 when zooming out. This global zoom factor must then be distributed among x- and y-axis in such a way that the new current node will have the appropriate aspect ratio to fill the whole window space. These horizontal and vertical scale factors, δsx and δsy, must respect the constraint δs2 = δsx ×δsy in order to obtain a valid zooming effect. For this purpose, the global zoom factors for the x- and the y-axis (Δsx and Δsy) are first computed in such a way that the current node would fill the window: 
Δsx = W/w, Δsy = H/h
with W, H being the width and height of the window and w, h the initial width and height of the current node.

The zooming operation thus requires determining the initial set of spatial dimensions of the selected object, i.e. the initial width and height of the selected node.);
determining a set of spatial dimensions of a viewing window of the graphical user interface (see e.g. section 2.2.1 “In Depth Navigation,” which as noted above, teaches that in response to the user input to select and zoom into a node within the treemap, an animation is triggered that makes the selected node fill the whole window.  As further noted above, in Section 3.1.2 “Zooming algorithm,” Blanch discloses that the zooming algorithm entails determining global zoom factors for the x- and the y-axis, the zoom factors being the ratios of the width and height of the window over the initial width and height of the selected node, respectively.  Accordingly, the zooming operation entails determining a set of spatial dimensions of a viewing window of the graphical user interface, i.e. the width and height of the window.);
	in response to the user selection, positioning the selected object in a center of the viewing window, and calculating a final set of spatial dimensions of the selected object based on the set of spatial dimensions of the viewing window (see e.g. section 2.2.1 “In Depth Navigation,” which as noted above, teaches that in response to the user input to select and zoom into a node within the treemap, an animation is triggered that makes the selected node fill the whole window.  Because the selected node is zoomed so as to fill the window, the selected node results in being centered within the window, as is demonstrated by Figure 3.  As further noted above, in Section 3.1.2 “Zooming algorithm,” Blanch discloses that the zooming algorithm particularly entails determining global zoom factors for the x- and the y-axis, the zoom factors being the ratios of the width and height of the window over the initial width and height of the selected node, respectively.  Blanch thus further teaches, in response to the user selection, positioning the selected object, i.e. node, in a center of the viewing window, and calculating a final set of spatial dimensions of the selected object based on the set of spatial dimensions of the viewing window, i.e. the final set of spatial dimensions of the object being the dimensions of the viewing window.); and
transforming the selected object according to the calculated final set of spatial dimensions of the selected object (see e.g. section 2.2.1 “In Depth Navigation,” which as noted above, teaches that in response to the user input to select and zoom into a node within the treemap, an animation is triggered that makes the selected node fill the whole window.  The selected object, i.e. node, is thus transformed according to the calculated final set of spatial dimensions of the selected object, i.e. so as to fill the viewing window.).
Blanch discloses that such teachings can be implemented via computer executable instructions (see e.g. section 3 “Implementation of Zoomable Treemaps”), which can be stored on computer-readable media and executed by one or more processors or hardware circuits.  Such a computer-readable storage medium storing computer executable instructions to perform the above-described tasks taught by Blanch is considered a computer program product similar to that of claim 1.  Blanch further discloses that each of the nodes in the treemap can be colored differently, depending on the layer in which the node exists (see e.g. section 3.2 “Rendering”).  Also, Blanch teaches that the node that is selected is determined based on the position of the mouse cursor, and particularly if the cursor is within the node (see e.g. section 2.1.1 “in Depth Navigation,” and Figure 3).   Accordingly, it is apparent that the initial set of spatial dimensions of the non-selected nodes are also necessarily determined, so as to appropriately render the non-selected nodes and to be able to determine when and if the cursor is within any of these nodes.  Blanch further suggests that, as a result of the zoom-in operation, the non-selected nodes are also enlarged similarly to the selected node (see e.g. Figure 3).  However, Blanch does not explicitly teach calculating a final set of spatial dimensions of the one or more non-selected objects (i.e. nodes) based on the initial set of spatial dimensions of the selected object, the final set of spatial dimensions of the selected object, and the initial set of spatial dimensions of the one or more non-selected objects, and whereby the one or more non-selected objects are transformed according to the calculated final set of spatial dimensions of the one or more non-selected objects, as is required by claim 1.
	Nolan generally describes a method and apparatus for displaying a raster image having a preferred size (see e.g. column 2, lines 24-31).  Analogous to Blanch, Nolan particularly teaches (i) receiving a user selection of an object (i.e. a section of text) displayed on a graphical user interface, (ii) determining an initial spatial dimension (i.e. absolute text size) of the selected object, (iii) determining a preferred dimension (i.e. a preferred text size) for the selected object, (iv) in response to the user selection of the object and a subsequent zoom command, positioning the selected object in a center of the viewing window, and calculating a final spatial dimension (i.e. the preferred text size) of the selected object based on the preferred dimension, and (v) transforming the selected object according to the calculated final spatial dimension of the selected object (see e.g. column 2, lines 31-59; column 7, line 61 – column 8, line 2; column 8, lines 34-44; column 8, line 65 – column 9, line 16; column 9, lines 28-41; column 10, line 45 – column 11, line 11; column 11, line 33 – column 12, line 10, and Figures 3a-3c).  Regarding the claimed invention, Nolan further teaches (i) determining initial spatial dimensions (i.e. absolute text sizes) of one or more non-selected objects (i.e. text sections) also displayed on the graphical user interface; (ii) in response to the user selection and zoom command, calculating final spatial dimensions of the one or more non-selected objects based on the initial spatial dimension of the selected object, the final spatial dimension of the selected object and the initial spatial dimensions of the one or more non-selected objects (i.e. the final spatial dimensions of the non-selected objects are each calculated by multiplying the initial, absolute text size of the non-selected object by a “zoom scale factor,” which is akin to the global zoom factor taught by Blanch noted above, the zoom scale factor being the ratio of the final, preferred size to the initial, absolute size of the selected text), and (iii) transforming the one or more non-selected objects according to the calculated final spatial dimensions of the one or more non-selected objects (see e.g. column 2, lines 44-59; column 11, line 32 – column 12, line 10; and Figures 3a-3c).
	It would have been obvious to one of ordinary skill in the art, having the teachings of Blanch and Nolan before him prior to the effective filing date of the claimed invention, to modify the computer program product taught by Blanch such that the final spatial dimensions of the non-selected objects are calculated by multiplying the initial spatial dimension of the non-selected object by a zoom scale factor (i.e. the ratio of the final and initial spatial dimensions of the selected object) like taught by Nolan.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the non-selected objects, regardless of their initial size, to be efficiently scaled proportionally to the selected object in response to the zoom operation, as is evident from Nolan (see e.g. column 11, line 33 – column 12, line 18).  As Blanch teaches that the x-axis and y-axis are scaled independently by the zoom operation, e.g. a separate zoom factor is calculated for the x and y dimension (see e.g. section 2.3 “Multiplexing Discrete and Continuous Interaction,” and section 3.1.2 “Zooming algorithm”), it follows that a final set of spatial dimensions (i.e. along both the x-axis and y-axis) is calculated for each object, including the non-selected objects.  Accordingly, Blanch and Nolan are considered to teach, to one of ordinary skill in the art, a computer program product like that of claim 1, which comprises one or more non-transitory program storage media on which are stored instructions executable by one or more processors or programmable circuits to perform operations for performing a magnification operation in relation to an object displayed on a graphical user interface.
	As per claim 2, it would have been obvious, as is described above, to modify the computer program product taught by Blanch such that the final spatial dimensions of the non-selected objects, resulting from a zoom-in operation on a selected object, are calculated by multiplying the initial spatial dimension of the non-selected object by a zoom scale factor (i.e. by the ratio of the final and initial spatial dimensions of the selected object) like taught by Nolan.  Blanch teaches that the x-axis and y-axis are scaled independently by the zoom operation, e.g. a separate zoom factor is calculated for the x and y dimension (see e.g. section 2.3 “Multiplexing Discrete and Continuous Interaction,” and section 3.1.2 “Zooming algorithm”).  It therefore would have been apparent to independently calculate the final spatial dimensions along the x-axis and y-axis for each non-selected object.  That is, it would have been apparent to calculate a final set of spatial dimensions (i.e. along both the x-axis and y-axis) for each object, including the non-selected objects, each of the sets of spatial dimensions including a first spatial dimension defining a length parallel to a first axis (e.g. the x-axis) and a second spatial dimension defining a length parallel to a second axis (e.g. the y-axis).  Accordingly, the above-described combination of Blanch and Nolan is further considered to teach a computer program product like that of claim 2.
	As per claim 3, it would have been obvious, as is described above, to modify the computer program product taught by Blanch such that the final spatial dimensions of the non-selected objects, resulting from a zoom-in operation on a selected object, are calculated by multiplying the initial spatial dimension of the non-selected object by a zoom scale factor (i.e. by the ratio of the final and initial spatial dimensions of the selected object) like taught by Nolan.   Like noted above, Blanch teaches that the x-axis and y-axis are scaled independently by the zoom operation, e.g. a separate zoom factor is calculated for the x and y dimension (see e.g. section 2.3 “Multiplexing Discrete and Continuous Interaction,” and section 3.1.2 “Zooming algorithm”).  Accordingly, like noted above, it would have been apparent to independently calculate the final spatial dimensions for both first (e.g. along an x-axis) and second (e.g. along a y-axis) spatial dimensions for each non-selected object.  That is, like in claim 3, it would have been apparent to: (i) calculate a final first spatial dimension (e.g. along the x-axis) of the one or more non-selected objects based on the initial first spatial dimension of the selected object, the final first dimension of the selected object, and the initial first spatial dimension of the one or more non-selected objects (e.g. by multiplying the initial spatial dimension of the non-selected object along the x-axis by the zoom scale factor for the x-axis, the zoom scale factor being the ratio of the final and initial spatial dimensions of the selected object along the x-axis), irrespective of the initial second spatial dimension (e.g. along the y-axis) of the selected object, the final second spatial dimension of the selected object, and the initial second spatial dimension of the one or more non-selected objects; and (ii) calculate a final second spatial dimension (e.g. along the y-axis) of the one or more non-selected objects based on the initial second spatial dimension of the selected object, the final second spatial dimension of the selected object, and the initial second spatial dimension of the one or more non selected objects (e.g. by multiplying the initial spatial dimension of the non-selected object along the y-axis by the zoom scale factor for the y-axis, the zoom scale factor being the ratio of the final and initial spatial dimensions of the selected object along the y-axis), irrespective of the initial first spatial dimension (e.g. along the x-axis) of the selected object, the final first spatial dimension of the selected object, and the initial first spatial dimension of the one or more non-selected objects.  The above-described combination of Blanch and Nolan is thus further considered to teach a computer program product like that of claim 3.
	As per claim 4, it would have been obvious, as is described above, to modify the computer program product taught by Blanch such that the final spatial dimensions of the non-selected objects, resulting from a zoom-in operation on a selected object, are calculated by multiplying the initial spatial dimension of the non-selected object by a zoom scale factor (i.e. by the ratio of the final and initial spatial dimensions of the selected object) like taught by Nolan.   Like noted above, Blanch teaches that the x-axis and y-axis are scaled independently by the zoom operation, e.g. a separate zoom factor is calculated for the x and y dimension (see e.g. section 2.3 “Multiplexing Discrete and Continuous Interaction,” and section 3.1.2 “Zooming algorithm”).  Accordingly, like noted above, it would have been apparent to independently calculate the final spatial dimensions for both first (e.g. along an x-axis) and second (e.g. along a y-axis) spatial dimensions for each non-selected object.  That is, like in claim 4, it would have been apparent to calculate the final first spatial dimension (e.g. along the x-axis) of the one or more non-selected objects by: (i) computing a first ratio of the final first spatial dimension of the selected object to the initial first spatial dimension of the selected object (i.e. computing a zoom scale factor for the x-axis); and (ii) scaling the initial first spatial dimension of the one or more non-selected objects according to the computed first ratio (i.e. by multiplying the initial dimension of the non-selected object along the x-axis by the zoom scale factor for the x-axis).  Similarly, by the same rationale, it would have been apparent to calculate the final second spatial dimension (e.g. along the y-axis) of the one or more non-selected objects by: (i) computing a second ratio of the final second spatial dimension of the selected object to the initial second spatial dimension of the selected object (i.e. computing a zoom scale factor for the y-axis); and (ii) scaling the initial second spatial dimension of the one or more non-selected objects according to the computed ratio (i.e. by multiplying the initial dimension of the non-selected object along the y-axis by the zoom scale factor for the y-axis). The above-described combination of Blanch and Nolan is thus further considered to teach a computer program product like that of claim 4.
	As per claim 5, Blanch suggests that calculating the final first and second spatial dimensions of the selected object can include subtracting a predetermined margin from one or both of the first and second spatial dimensions of the viewing window (see e.g. section 2.1.2 “In Breadth Navigation” and Figure 4: Blanch discloses that rather than filling the whole window as a result of the zoom-in operation, the selected node can instead fill the entire window minus a predetermined margin (i.e. frame), which is used to display neighboring nodes.  Accordingly, it is apparent that calculating the final first and second spatial dimensions of the selected node would entail subtracting a predetermined margin – used for the frame – from one or both of the first and second spatial dimensions of the viewing window.).  The above-described combination of Blanch and Nolan is thus further considered to teach a computer program product like that of claim 5.
	As per claim 6, Blanch further teaches that transforming the selected object (i.e. the selected node) comprises displaying an animation of the selected object from the initial set of spatial dimensions of the selected object to the final set of spatial dimensions of the selected object (see e.g. section 2.1.1 “In Depth Navigation” and Figure 3).  Accordingly, the above-described combination of Blanch and Nolan is further considered to teach a computer program product like that of claim 6.
	As per claim 7, Blanch suggests that transforming the one or more non-selected objects can including displaying an animation of the one or more non-selected objects from the initial set of spatial dimensions of the one or more non-selected objects to the final set of spatial dimensions of the one or more non-selected objects (see e.g. section 2.1.1 “In Depth Navigation” and Figure 3).  Accordingly, the above-described combination of Blanch and Nolan is further considered to teach a computer program product like that of claim 7.
	As per claim 14, Blanch further teaches: (i) after transforming the selected object and after transforming the one or more non-selected objects, receiving a navigation command newly selecting an object (i.e. a sibling) from among the one or more non-selected objects in place of the previously selected object; (ii) in response to the navigation command, positioning the newly selected object in the center of the viewing window, calculating a new set of spatial dimensions of the newly selected object based on the set of spatial dimensions of the viewing window, and calculating a new set of spatial dimensions of the previously selected object; (iii) transforming the newly selected object according to the calculated new set of spatial dimensions of the newly selected object; and (iv) transforming the previously selected object according to the calculated new set of spatial dimensions of the previously selected object (see e.g. section 2.1.2 “In Breadth Navigation” and Figure 4).   As described above, Nolan generally teaches calculating final spatial dimensions of one or more non-selected objects based on the initial spatial dimension of a selected object, the final spatial dimension of the selected object and the initial spatial dimensions of the one or more non-selected objects (see e.g. column 2, lines 44-59; column 11, line 32 – column 12, line 10; and Figures 3a-3c).  It thus follows that the new set of spatial dimensions of the previously selected object (now non-selected) would be based on the initial set of spatial dimensions of the newly selected object, the new set of spatial dimensions of the newly selected object, and the initial set of spatial dimensions of the previously selected object.  Accordingly, the above-described combination of Blanch and Nolan is further considered to teach a computer program product like that of claim 14.
	As per claim 16, Blanch teaches that the selected object (i.e. node) comprises a container containing a visual representation of data (e.g. children of the selected node, grandchildren of the selected node) in two or more data layers corresponding to magnification states of the container (see e.g. section 1 “Introduction,” section 3.2 “Rendering” and Figure 3.).  Accordingly, the above-described combination of Blanch and Nolan is further considered to teach a computer program product like that of claim 16.
	As per claim 17, Blanch teaches that a layout (e.g. the dimensions, fading, labels) of the visual representation of data in at least one of the two or more data layers responsively adjusts to the transforming of the selected object (see e.g. section 3.2 “Rendering,” section 3.3 “Optimizations” and Figure 3).  Accordingly, the above-described combination of Blanch and Nolan is further considered to teach a computer program product like that of claim 17.
Regarding claim 20, Blanch describes “zoomable treemaps,” which are a “hybridization between treemaps and zoomable user interfaces that facilitates the navigation in large hierarchical data sets” (Abstract).  Like claimed, Blanch teaches:
receiving a user selection of an object displayed on a graphical user interface (see e.g. section 2.2.1 “In Depth Navigation,” which teaches enabling a user to select and zoom into a child node of a current node represented within a treemap visualization, e.g. by positioning a pointer over the child node and performing a left-click operation:
Figure 3 illustrates this interaction: on the left, the current node is the root of the tree, which occupies the whole view (black frame). A mouse click (with the left button) launches the interaction that goes down one level from where the pointer is currently located (i.e. to the People child of the current node in this example). 
(Footnote omitted).


    PNG
    media_image1.png
    251
    350
    media_image1.png
    Greyscale

The user thus selects an object, i.e. the child node, displayed within the treemap on a graphical user interface.);
determining an initial set of spatial dimensions of the selected object (see e.g. section 2.2.1 “In Depth Navigation,” which further teaches that in response to the user input to select and zoom into the child node within the treemap, an animation is triggered that makes the selected node fill the whole window:
An animation is then triggered (Figure 3-center), that makes the targeted node fill the whole window (Figure 3-right), and thus become the new reference node. This animation is performed in such a way that each step involves a constant scale factor and a constant apparent translation. It aims at helping the user to keep her spatial orientation.

Blanch discloses, in Section 3.1.2 “Zooming algorithm,” that the zooming algorithm entails determining global zoom factors for the x- and the y-axis, the zoom factors being the ratios of the width and height of the window over the initial width and height of the selected node, respectively:
Once the current node is determined, the appropriate zoom factor must be applied in the x- and y-directions. A predefined zooming step is used when animations are performed, while the zoom factor depends on mouse movement for user interactions. The surfacic zoom factor δs2, must satisfy the following constraints: δs2 > 1 when zooming in and δs2 < 1 when zooming out. This global zoom factor must then be distributed among x- and y-axis in such a way that the new current node will have the appropriate aspect ratio to fill the whole window space. These horizontal and vertical scale factors, δsx and δsy, must respect the constraint δs2 = δsx ×δsy in order to obtain a valid zooming effect. For this purpose, the global zoom factors for the x- and the y-axis (Δsx and Δsy) are first computed in such a way that the current node would fill the window: 
Δsx = W/w, Δsy = H/h
with W, H being the width and height of the window and w, h the initial width and height of the current node.

The zooming operation thus requires determining the initial set of spatial dimensions of the selected object, i.e. the initial width and height of the selected node.);
determining a set of spatial dimensions of a viewing window of the graphical user interface (see e.g. section 2.2.1 “In Depth Navigation,” which as noted above, teaches that in response to the user input to select and zoom into a node within the treemap, an animation is triggered that makes the selected node fill the whole window.  As further noted above, in Section 3.1.2 “Zooming algorithm,” Blanch discloses that the zooming algorithm entails determining global zoom factors for the x- and the y-axis, the zoom factors being the ratios of the width and height of the window over the initial width and height of the selected node, respectively.  Accordingly, the zooming operation entails determining a set of spatial dimensions of a viewing window of the graphical user interface, i.e. the width and height of the window.);
	in response to the user selection, positioning the selected object in a center of the viewing window, and calculating a final set of spatial dimensions of the selected object based on the set of spatial dimensions of the viewing window (see e.g. section 2.2.1 “In Depth Navigation,” which as noted above, teaches that in response to the user input to select and zoom into a node within the treemap, an animation is triggered that makes the selected node fill the whole window.  Because the selected node is zoomed so as to fill the window, the selected node results in being centered within the window, as is demonstrated by Figure 3.  As further noted above, in Section 3.1.2 “Zooming algorithm,” Blanch discloses that the zooming algorithm particularly entails determining global zoom factors for the x- and the y-axis, the zoom factors being the ratios of the width and height of the window over the initial width and height of the selected node, respectively.  Blanch thus further teaches, in response to the user selection, positioning the selected object, i.e. node, in a center of the viewing window, and calculating a final set of spatial dimensions of the selected object based on the set of spatial dimensions of the viewing window, i.e. the final set of spatial dimensions of the object being the dimensions of the viewing window.); and
transforming the selected object according to the calculated final set of spatial dimensions of the selected object (see e.g. section 2.2.1 “In Depth Navigation,” which as noted above, teaches that in response to the user input to select and zoom into a node within the treemap, an animation is triggered that makes the selected node fill the whole window.  The selected object, i.e. node, is thus transformed according to the calculated final set of spatial dimensions of the selected object, i.e. so as to fill the viewing window.).
Accordingly, Blanch teaches a method similar to that of clam 20.  Blanch further discloses that each of the nodes in the treemap can be colored differently, depending on the layer in which the node exists (see e.g. section 3.2 “Rendering”).  Also, Blanch teaches that the node that is selected is determined based on the position of the mouse cursor, and particularly if the cursor is within the node (see e.g. section 2.1.1 “in Depth Navigation,” and Figure 3).   Accordingly, it is apparent that the initial set of spatial dimensions of the non-selected nodes are also necessarily determined, so as to appropriately render the non-selected nodes and to be able to determine when and if the cursor is within any of these nodes.  Blanch further suggests that, as a result of the zoom-in operation, the non-selected nodes are also enlarged similarly to the selected node (see e.g. Figure 3).  However, Blanch does not explicitly teach calculating a final set of spatial dimensions of the one or more non-selected objects (i.e. nodes) based on the initial set of spatial dimensions of the selected object, the final set of spatial dimensions of the selected object, and the initial set of spatial dimensions of the one or more non-selected objects, and whereby the one or more non-selected objects are transformed according to the calculated final set of spatial dimensions of the one or more non-selected objects, as is required by claim 20.
	Like noted above, Nolan generally describes a method and apparatus for displaying a raster image having a preferred size (see e.g. column 2, lines 24-31).  Analogous to Blanch, Nolan particularly teaches (i) receiving a user selection of an object (i.e. a section of text) displayed on a graphical user interface, (ii) determining an initial spatial dimension (i.e. absolute text size) of the selected object, (iii) determining a preferred dimension (i.e. a preferred text size) for the selected object, (iv) in response to the user selection of the object and a subsequent zoom command, positioning the selected object in a center of the viewing window, and calculating a final spatial dimension (i.e. the preferred text size) of the selected object based on the preferred dimension, and (v) transforming the selected object according to the calculated final spatial dimension of the selected object (see e.g. column 2, lines 31-59; column 7, line 61 – column 8, line 2; column 8, lines 34-44; column 8, line 65 – column 9, line 16; column 9, lines 28-41; column 10, line 45 – column 11, line 11; column 11, line 33 – column 12, line 10, and Figures 3a-3c).  Regarding the claimed invention, Nolan further teaches (i) determining initial spatial dimensions (i.e. absolute text sizes) of one or more non-selected objects (i.e. text sections) also displayed on the graphical user interface; (ii) in response to the user selection and zoom command, calculating final spatial dimensions of the one or more non-selected objects based on the initial spatial dimension of the selected object, the final spatial dimension of the selected object and the initial spatial dimensions of the one or more non-selected objects (i.e. the final spatial dimensions of the non-selected objects are each calculated by multiplying the initial, absolute text size of the non-selected object by a “zoom scale factor,” which is akin to the global zoom factor taught by Blanch noted above, the zoom scale factor being the ratio of the final, preferred size to the initial, absolute size of the selected text), and (iii) transforming the one or more non-selected objects according to the calculated final spatial dimensions of the one or more non-selected objects (see e.g. column 2, lines 44-59; column 11, line 32 – column 12, line 10; and Figures 3a-3c).
	It would have been obvious to one of ordinary skill in the art, having the teachings of Blanch and Nolan before him prior to the effective filing date of the claimed invention, to modify the method taught by Blanch such that the final spatial dimensions of the non-selected objects are calculated by multiplying the initial spatial dimension of the non-selected object by a zoom scale factor (i.e. the ratio of the final and initial spatial dimensions of the selected object) like taught by Nolan.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the non-selected objects, regardless of their initial size, to be efficiently scaled proportionally to the selected object in response to the zoom operation, as is evident from Nolan (see e.g. column 11, line 33 – column 12, line 18).  As Blanch teaches that the x-axis and y-axis are scaled independently by the zoom operation, e.g. a separate zoom factor is calculated for the x and y dimension (see e.g. section 2.3 “Multiplexing Discrete and Continuous Interaction,” and section 3.1.2 “Zooming algorithm”), it follows that a final set of spatial dimensions (i.e. along both the x-axis and y-axis) is calculated for each object, including the non-selected objects.  Accordingly, Blanch and Nolan are considered to teach, to one of ordinary skill in the art, a method like that of claim 20, which is for performing a magnification operation in relation to an object displayed on a graphical user interface.
Regarding claim 21, Blanch describes “zoomable treemaps,” which are a “hybridization between treemaps and zoomable user interfaces that facilitates the navigation in large hierarchical data sets” (Abstract).  Like claimed, Blanch teaches a system comprising:
a first electronic device with a display screen supporting a first viewing window having a set of spatial dimensions (see e.g. section 2.1.1 “In Depth Navigation” and Figure 3: Blanch generally teaches displaying a treemap within a window view and enabling a user to navigate branches of the tree represented by the treemap.  The computer display necessary to present the treemap is considered a first electronic device like claimed, which has a display screen supporting a first viewing window having a set of spatial dimension, i.e. a view to present the treemap.);
an object data input interface for receiving a user selection of an object displayed on a graphical user interface, and determining an initial set of spatial dimensions of the selected object (see e.g. section 2.2.1 “In Depth Navigation,” which teaches enabling a user to select and zoom into a child node of a current node represented within a treemap visualization, e.g. by positioning a pointer over the child node and performing a left-click operation:
Figure 3 illustrates this interaction: on the left, the current node is the root of the tree, which occupies the whole view (black frame). A mouse click (with the left button) launches the interaction that goes down one level from where the pointer is currently located (i.e. to the People child of the current node in this example). 
(Footnote omitted).


    PNG
    media_image1.png
    251
    350
    media_image1.png
    Greyscale

The user thus selects an object, i.e. the child node, displayed within the treemap on a graphical user interface.  Section 2.2.1 “In Depth Navigation” further teaches that in response to the user input to select and zoom into the child node within the treemap, an animation is triggered that makes the selected node fill the whole window:
An animation is then triggered (Figure 3-center), that makes the targeted node fill the whole window (Figure 3-right), and thus become the new reference node. This animation is performed in such a way that each step involves a constant scale factor and a constant apparent translation. It aims at helping the user to keep her spatial orientation.

Blanch discloses, in Section 3.1.2 “Zooming algorithm,” that the zooming algorithm entails determining global zoom factors for the x- and the y-axis, the zoom factors being the ratios of the width and height of the window over the initial width and height of the selected node, respectively:
Once the current node is determined, the appropriate zoom factor must be applied in the x- and y-directions. A predefined zooming step is used when animations are performed, while the zoom factor depends on mouse movement for user interactions. The surfacic zoom factor δs2, must satisfy the following constraints: δs2 > 1 when zooming in and δs2 < 1 when zooming out. This global zoom factor must then be distributed among x- and y-axis in such a way that the new current node will have the appropriate aspect ratio to fill the whole window space. These horizontal and vertical scale factors, δsx and δsy, must respect the constraint δs2 = δsx ×δsy in order to obtain a valid zooming effect. For this purpose, the global zoom factors for the x- and the y-axis (Δsx and Δsy) are first computed in such a way that the current node would fill the window: 
Δsx = W/w, Δsy = H/h
with W, H being the width and height of the window and w, h the initial width and height of the current node.

The zooming operation thus requires determining the initial set of spatial dimensions of the selected object, i.e. the initial width and height of the selected node.  Blanch generally discloses that such teachings can be implemented via computer executable instructions – see e.g. section 3 “Implementation of Zoomable Treemaps.”  A processor necessarily programmed with such instructions to implement the above-described actions is considered an “object data input interface” like claimed.);
a viewing window data input interface for determining a set of spatial dimensions of the first viewing window (see e.g. section 2.2.1 “In Depth Navigation,” which as noted above, teaches that in response to the user input to select and zoom into a node within the treemap, an animation is triggered that makes the selected node fill the whole window.  As further noted above, in Section 3.1.2 “Zooming algorithm,” Blanch discloses that the zooming algorithm entails determining global zoom factors for the x- and the y-axis, the zoom factors being the ratios of the width and height of the window over the initial width and height of the selected node, respectively.  Accordingly, the zooming operation entails determining a set of spatial dimensions of a viewing window of the graphical user interface, i.e. the width and height of the window.  Blanch generally discloses that such teachings can be implemented via computer executable instructions – see e.g. section 3 “Implementation of Zoomable Treemaps.”  A processor necessarily programmed with such instructions to implement the above-described actions is considered a “viewing window data input interface” like claimed.); and
	a magnification engine that, in response to receiving the user selection from the first electronic device, positions the selected object in a center of the first viewing window, and calculates a final set of spatial dimensions of the selected object based on the set of spatial dimensions of the first viewing window (see e.g. section 2.2.1 “In Depth Navigation,” which as noted above, teaches that in response to the user input to select and zoom into a node within the treemap, an animation is triggered that makes the selected node fill the whole window.  Because the selected node is zoomed so as to fill the window, the selected node results in being centered within the window, as is demonstrated by Figure 3.  As further noted above, in Section 3.1.2 “Zooming algorithm,” Blanch discloses that the zooming algorithm particularly entails determining global zoom factors for the x- and the y-axis, the zoom factors being the ratios of the width and height of the window over the initial width and height of the selected node, respectively.  Blanch thus further teaches, in response to the user selection, positioning the selected object, i.e. node, in a center of the viewing window, and calculating a final set of spatial dimensions of the selected object based on the set of spatial dimensions of the viewing window, i.e. the final set of spatial dimensions of the object being the dimensions of the viewing window.  Blanch generally discloses that such teachings can be implemented via computer executable instructions – see e.g. section 3 “Implementation of Zoomable Treemaps.”  A processor necessarily programmed with such instructions to implement the above-described actions is considered a “magnification engine” like claimed.); and
wherein the magnification engine transforms the selected object according to the calculated final set of spatial dimensions of the selected object (see e.g. section 2.2.1 “In Depth Navigation,” which as noted above, teaches that in response to the user input to select and zoom into a node within the treemap, an animation is triggered that makes the selected node fill the whole window.  The selected object, i.e. node, is thus transformed by the magnification engine according to the calculated final set of spatial dimensions of the selected object, i.e. so as to fill the viewing window.).
Blanch thus teaches a system similar to that of claim 21.  Blanch further discloses that each of the nodes in the treemap can be colored differently, depending on the layer in which the node exists (see e.g. section 3.2 “Rendering”).  Also, Blanch teaches that the node that is selected is determined based on the position of the mouse cursor, and particularly if the cursor is within the node (see e.g. section 2.1.1 “in Depth Navigation,” and Figure 3).   Accordingly, it is apparent that the initial set of spatial dimensions of the non-selected nodes are also necessarily determined, so as to appropriately render the non-selected nodes and to be able to determine when and if the cursor is within any of these nodes.  Blanch further suggests that, as a result of the zoom-in operation, the non-selected nodes are also enlarged similarly to the selected node (see e.g. Figure 3).  However, Blanch does not explicitly teach calculating a final set of spatial dimensions of the one or more non-selected objects (i.e. nodes) based on the initial set of spatial dimensions of the selected object, the final set of spatial dimensions of the selected object, and the initial set of spatial dimensions of the one or more non-selected objects, and wherein the one or more non-selected objects are transformed according to the calculated final set of spatial dimensions of the one or more non-selected objects, as is required by claim 21.
	Nolan generally describes a method and apparatus for displaying a raster image having a preferred size (see e.g. column 2, lines 24-31).  Analogous to Blanch, Nolan particularly teaches (i) receiving a user selection of an object (i.e. a section of text) displayed on a graphical user interface, (ii) determining an initial spatial dimension (i.e. absolute text size) of the selected object, (iii) determining a preferred dimension (i.e. a preferred text size) for the selected object, (iv) in response to the user selection of the object and a subsequent zoom command, positioning the selected object in a center of the viewing window, and calculating a final spatial dimension (i.e. the preferred text size) of the selected object based on the preferred dimension, and (v) transforming the selected object according to the calculated final spatial dimension of the selected object (see e.g. column 2, lines 31-59; column 7, line 61 – column 8, line 2; column 8, lines 34-44; column 8, line 65 – column 9, line 16; column 9, lines 28-41; column 10, line 45 – column 11, line 11; column 11, line 33 – column 12, line 10, and Figures 3a-3c).  Regarding the claimed invention, Nolan further teaches (i) determining initial spatial dimensions (i.e. absolute text sizes) of one or more non-selected objects (i.e. text sections) also displayed on the graphical user interface; (ii) in response to the user selection and zoom command, calculating final spatial dimensions of the one or more non-selected objects based on the initial spatial dimension of the selected object, the final spatial dimension of the selected object and the initial spatial dimensions of the one or more non-selected objects (i.e. the final spatial dimensions of the non-selected objects are each calculated by multiplying the initial, absolute text size of the non-selected object by a “zoom scale factor,” which is akin to the global zoom factor taught by Blanch noted above, the zoom scale factor being the ratio of the final, preferred size to the initial, absolute size of the selected text), and (iii) transforming the one or more non-selected objects according to the calculated final spatial dimensions of the one or more non-selected objects (see e.g. column 2, lines 44-59; column 11, line 32 – column 12, line 10; and Figures 3a-3c).
	It would have been obvious to one of ordinary skill in the art, having the teachings of Blanch and Nolan before him prior to the effective filing date of the claimed invention, to modify the system taught by Blanch such that the final spatial dimensions of the non-selected objects are calculated (i.e. by the magnification engine) by multiplying the initial spatial dimension of the non-selected object by a zoom scale factor (i.e. the ratio of the final and initial spatial dimensions of the selected object) like taught by Nolan.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the non-selected objects, regardless of their initial size, to be efficiently scaled proportionally to the selected object in response to the zoom operation, as is evident from Nolan (see e.g. column 11, line 33 – column 12, line 18).  As Blanch teaches that the x-axis and y-axis are scaled independently by the zoom operation, e.g. a separate zoom factor is calculated for the x and y dimension (see e.g. section 2.3 “Multiplexing Discrete and Continuous Interaction,” and section 3.1.2 “Zooming algorithm”), it follows that a final set of spatial dimensions (i.e. along both the x-axis and y-axis) is calculated for each object, including the non-selected objects.  Accordingly, Blanch and Nolan are considered to teach, to one of ordinary skill in the art, a system like that of claim 21, which is for performing a magnification operation in relation to an object displayed on a graphical user interface.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over the above-described combination of Blanch and Nolan, and also over U.S. Patent Application Publication No. 2008/0060020 to Kelts (“Kelts”).
Regarding claim 8, Blanch and Nolan teach a computer program product like that of claim 1, as is described above, which comprises instructions executable to determine an initial set of spatial dimensions of a selected object and calculate a final set of spatial dimensions of the selected object.  Blanch demonstrates that the initial set of spatial dimensions of the selected object (i.e. node) can define a rectangle (see e.g. section 2.2.1 “In Depth Navigation” and Figure 3).  Blanch and Nolan, however, do not disclose that the final set of spatial dimensions of the selected object define a non-rectangle, as is required by claim 8.
Similar to Blanch and Nolan, Kelts describes a user interface for navigating a hierarchy of objects, wherein a user can select an object (i.e. a “navigation object” or category) in the hierarchy to zoom in on the object such that the selected object is enlarged and centered within the viewing window (see e.g. paragraphs 0007, 0030-0032, 0059, 0061, 0063-0065, and 0073-0074, and FIGS. 1 and 2).  Regarding the claimed invention, Kelts demonstrates that the selected object can change shape as a result of the zoom operation, such as from a rectangle to a non-rectangle (see e.g. FIGS. 1 and 2, noting that the selected object 122 appears to change shape from a rectangle to a non-rectangle at the different zoom levels depicted in the figures).
It would have been obvious to one of ordinary skill in the art, having the teachings of Blanch, Nolan and Kelts before him prior to the effective filing date of the claimed invention, to modify the computer program product taught by Blanch and Nolan such that the selected object changes shape, e.g. from a rectangle to a non-rectangle, in response to the zoom operation like taught by Kelts.  That is, it would have been obvious to modify the computer program product taught by Blanch and Nolan such that the initial set of spatial dimensions of the selected object define a rectangle, and the final set of spatial dimensions of the selected object define a non-rectangle, as is taught by Kelts.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would provide for a more visually-appealing interface, as is suggested by Kelts (see e.g. paragraph 0029, and FIGS. 1 and 2).  Accordingly, Blanch, Nolan and Kelts are considered to teach, to one of ordinary skill in the art, a computer program product like that of claim 8.
As per claim 9, it would have been obvious, as is described above, to modify the computer program product taught by Blanch and Nolan such that the selected object changes shape, e.g. from a rectangle to a non-rectangle, in response to the zoom operation like taught by Kelts.  Blanch further teaches transforming the selected object (i.e. the selected node) during the zoom operation by displaying an animation of the selected object from its initial set of spatial dimensions to its final set of spatial dimensions (see e.g. section 2.1.1 “In Depth Navigation” and Figure 3).  Accordingly, it follows that the transformation of the selected object would entail displaying an animation of the selected object deforming from the rectangle to the non-rectangle.  The above-described combination of Blanch, Nolan and Kelts is thus further considered to teach a computer program product like that of claim 9.
Regarding claim 10, Blanch and Nolan teach a computer program product like that of claim 1, as is described above, which comprises instructions executable to determine an initial set of spatial dimensions of a selected object and calculate a final set of spatial dimensions of the selected object.  Blanch demonstrates that the final set of spatial dimensions of the selected object (i.e. node) can define a rectangle (see e.g. section 2.2.1 “In Depth Navigation” and Figure 3).  Blanch and Nolan, however, do not disclose that the initial set of spatial dimensions of the selected object define a non-rectangle, as is required by claim 10.
Nevertheless, like noted above, Kelts generally teaches changing the shape of a selected object as a result of a zoom operation on the selected object (see e.g. FIGS. 1 and 2, noting that the selected object 122 appears to change shape at the different zoom levels depicted in the figures).  As the selected object can change to and from an arbitrary shape, it is apparent that, for example, the selected object could change shape from a non-rectangle to a rectangle. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Blanch, Nolan and Kelts before him prior to the effective filing date of the claimed invention, to modify the computer program product taught by Blanch and Nolan such that the selected object changes shape, e.g. from a non-rectangle to the rectangle, in response to the zoom operation like taught by Kelts.  That is, it would have been obvious to modify the computer program product taught by Blanch and Nolan such that the initial set of spatial dimensions of the selected object define a non-rectangle, and the final set of spatial dimensions of the selected object define a rectangle.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would provide for a more visually-appealing interface, as is suggested by Kelts (see e.g. paragraph 0029, and FIGS. 1 and 2).  Accordingly, Blanch, Nolan and Kelts are considered to teach, to one of ordinary skill in the art, a computer program product like that of claim 10.
As per claim 11, it would have been obvious, as is described above, to modify the computer program product taught by Blanch and Nolan such that the selected object changes shape, e.g. from a non-rectangle to a rectangle, in response to the zoom operation like taught by Kelts.  Blanch further teaches transforming the selected object (i.e. the selected node) during the zoom operation by displaying an animation of the selected object from its initial set of spatial dimensions to its final set of spatial dimensions (see e.g. section 2.1.1 “In Depth Navigation” and Figure 3).  Accordingly, it follows that the transformation of the selected object would entail displaying an animation of the selected object deforming from e.g. the non-rectangle to the rectangle.  The above-described combination of Blanch, Nolan and Kelts is thus further considered to teach a computer program product like that of claim 11.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the above-described combination of Blanch and Nolan, and also over U.S. Patent No. 9,418,068 to Maloney et al. (“Maloney”).
Regarding claim 12, Blanch and Nolan teach a computer program product like that of claim 1, as is described above, which comprises instructions executable to calculate a final set of spatial dimensions of one or more non-selected objects resulting from a zoom operation based on (i) the initial set of spatial dimensions of a selected object, (ii) the final set of spatial dimensions of the selected object, and (iii) the initial set of spatial dimensions of the one or more non-selected objects.  Particularly, like noted above, it would have been obvious to modify the computer program product taught by Blanch such that the final spatial dimensions of the non-selected objects, resulting from a zoom-in operation on a selected object, are calculated by multiplying the initial spatial dimension of the non-selected object by a zoom scale factor (i.e. by the ratio of the final and initial spatial dimensions of the selected object) like taught by Nolan.  Blanch further demonstrates that each of the one or more non-selected objects are also repositioned from an initial position to a final position as a result of the zoom operation (see e.g. Section 2.1.1 “In Depth Navigation” and Figure 3).  Blanch and Nolan, however, do not explicitly teach: (i) determining an initial position of each of the one or more non-selected objects; (ii) calculating a final position of each of the one or more non-selected objects based on the initial set of spatial dimensions of the selected object, the final set of spatial dimensions of the selected object, and the initial position of the non-selected object; and (iii) positioning each of the one or more non-selected objects according to the calculated final position of the non-selected object, as is required by claim 12.
Maloney generally describes technologies for converting presentations between differing slide dimensions and aspect ratios (see e.g. column 1, line 63 – column 2, line 14).  Analogous to Blanch and Nolan, Maloney particularly teaches resizing each of the objects on a slide (i.e. when converting from first slide dimensions to second slide dimensions) by multiplying the initial spatial dimensions of the object by a scaling factor (see e.g. column 2, lines 14-22; column 4, line 58 – column 5, line 24; column 5, line 64 – column 6, line 15; column 7, lines 18-44; and column 8, lines 1-15).  Regarding the claimed invention, Maloney further teaches determining a final position of each of the objects by, in part, multiplying the initial position of the object by the scaling factor (see e.g. column 4, lines 49-57; column 5, lines 25-44; and column 8, lines 16-55).
It would have been obvious to one of ordinary skill in the art, having the teachings of Blanch, Nolan and Maloney before him prior to the effective filing date of the claimed invention, to modify the computer program product taught by Blanch and Nolan such that the non-selected objects are repositioned in response to the zoom operation using a technique like taught by Maloney, which involves multiplying the original position of each of the objects by a scaling factor.  That is, it would have been obvious to modify the computer program product taught by Blanch and Nolan so as to: (i) determine an initial position of each of the one or more objects; (ii) calculate a final position of each of the one or more non-selected objects based on the scaling factor and the initial position of the non-selected object; and (iii) position each of the one or more non-selected objects according to the calculated final position of the non-selected objects.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the relative distances between objects to remain substantially the same after scaling, and because it would enable the spatial relationships between the objects to be maintained, as is taught by Maloney (see e.g. column 8, lines 16-36).  Like noted above, Blanch teaches that the scaling factor (i.e. zoom factor) can be calculated independently for each dimension of a set of dimensions (i.e. the x-axis and the y-axis), and is the ratio of the final spatial dimensions of the selected object (i.e. the window width and height) to the initial spatial dimensions of the selected object (see e.g. section 2.3 “Multiplying Discrete and Continuous Interaction” and section 3.1.2 “Zooming algorithm”).  Accordingly, it follows that the final position of each of the one or more non-selected objects is calculated based on this scaling factor (i.e. the ratios of the final set of spatial dimensions of the selected object to the initial set of spatial dimensions of the selected object) and the initial position of the non-selected object.  Blanch, Nolan and Maloney are thus considered to teach, to one or ordinary skill in the art, a computer program product like that of claim 12.
As per claim 13, it would have been obvious, as is described above, to modify the computer program product taught by Blanch and Nolan such that the non-selected objects are repositioned in response to the zoom operation using a technique like taught by Maloney, i.e. by: (i) determining an initial position of each of the one or more non-selected objects; (ii) calculating a final position of each of the one or more non-selected objects based on the scaling factor and the initial position of the non-selected object; and (iii) positioning each of the one or more non-selected objects according to the calculated final position of the non-selected objects. Maloney particularly discloses that each of the objects are associated with a set of spatial dimensions that includes a first spatial (e.g. horizontal) dimension defining a length parallel to a first axis and a second spatial dimension (e.g. vertical) defining a length parallel to second axis, wherein the initial positions of each of the objects includes a first component (e.g. horizontal coordinates) along the first axis and a second component (e.g. vertical coordinates) along the second axis (see e.g. column 4, lines 39-57).  Maloney further teaches calculating the final position of each of the objects by, in part, scaling the first component of the initial position of the object according to the scaling factor, and by scaling the second component of the initial position of the object according to the scaling factor (see e.g. column 8, lines 16-55).  Along these lines, Blanch teaches that the x-axis and y-axis are scaled independently by the zoom operation; Blanch discloses that a separate scaling factor (i.e. a separate zoom factor) is calculated separately for the x and y dimensions, the scaling factor being the ratio of the final spatial dimension (i.e. the dimension of the height or width of the window) of the selected object to the initial spatial dimension of the selected object (see e.g. section 2.3 “Multiplexing Discrete and Continuous Interaction,” and section 3.1.2 “Zooming algorithm”).  Accordingly, it follows that the final position of each of the one or more non-selected objects is calculated by: (i) computing a first scaling factor for the first spatial dimension (i.e. a computing first ratio of the final first spatial dimension of the selected object to the initial first spatial dimension of the selected object); (ii) scaling the first component of the initial position of the non-selected object according to the first scaling factor (i.e. the computed first ratio); (iii) computing a second scaling factor for the second spatial dimension (i.e. computing a second ratio of the final first spatial dimension of the selected object to the initial second spatial dimension of the selected object); and (iv) scaling the second component of the initial position of the non-selected object according to the second scaling factor (i.e. the computed second ratio).  The above-described combination of Blanch, Nolan and Maloney thus further teaches a computer program product like that of claim 13.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the above-described combination of Blanch and Nolan, and also over U.S. Patent Application Publication No. 2012/0154305. to Nunomaki (“Nunomaki”).
Regarding claim 15, Blanch and Nolan teach a computer program product like that of claim 14, as is described above, which comprises instructions executable to receive a navigation command newly selecting an object from among one or more non-selected objects, and whereby the newly selected object is positioned in the center of the viewing window in response to the navigation command.  Blanch and Nolan, however, do not explicitly disclose that the navigation command comprises a drag command positioning the newly selected object within a predetermined distance from the center of the viewing window, as is required by claim 15.
Such teachings are nevertheless known in the art.  Nunomaki, for example, teaches sequentially displaying images on a touchscreen, whereby the user can input a navigation command to display a next image, the navigation command comprising a drag command that positions the next image within a predetermined distance from the center of a viewing window (see e.g. paragraphs 0005, 0008-0011, 0082, 0084-0086, and 0088-0089, and FIGS. 3-5: Nunomaki teaches scrolling through images using a drag input, wherein if the distance of the drag input is equal to or larger than a predetermined threshold, a next image is displayed.  Because the next image is scrolled onto the display during the drag input and is scrolled an amount based on the distance of the drag input – see e.g. paragraph 0084 – determining that the drag distance is equal to or larger than the predetermined threshold is the same as determining if the newly selected object is scrolled an amount equal to or larger than a predetermined amount, i.e. to a position within a predetermined distance from the center of the viewing window.).
It would have been obvious to one of ordinary skill in the art, having the teachings of Blanch, Nolan and Nunomaki before him prior to the effective filing date of the claimed invention, to modify the computer program product taught by Blanch and Nolan such that the navigation command can comprise a drag command like taught by Nunomaki that positions the newly selected object within a predetermined distance from the center of the viewing window.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to efficiently navigate between the objects using intuitive gestures, as is evident from Nunomaki (see e.g. paragraphs 0082, 0084-0086, and 0088-0089, and FIGS. 3-5).  Accordingly, Blanch, Nolan and Nunomaki are considered to teach, to one of ordinary skill in the art, a computer program product like that of claim 15.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the above-described combination of Blanch and Nolan, and also over U.S. Patent Application Publication No. 2014/0229879 to Lee et al. (“Lee”).
Regarding claim 18, Blanch and Nolan teach a computer program product like that of claim 1, as is described above, which comprises instructions executable to receive a user selection of an object (i.e. a node within a treemap) displayed on a graphical user interface and, in response, position the selected object in a center of a viewing window.  Blanch and Nolan, however, do not explicitly disclose that the computer program product is comprised in a mobile device, wherein the viewing window is at least a portion of a display screen of the mobile device, as is required by claim 18.
Lee nevertheless teaches programming a mobile device so as to display a treemap within a viewing window of a display screen of the mobile device, and to enable a user to zoom in on the treemap (see e.g. paragraphs 0064-0069).
It would have been obvious to one of ordinary skill in the art, having the teachings of Blanch, Nolan and Lee before him prior to the effective filing date of the claimed invention, to implement the computer program product taught by Blanch and Nolan on a mobile device like taught by Lee, wherein the viewing window is at least a portion of a display screen of the mobile device.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable a user to efficiently view and interact with the treemap, as is evident from Lee (see e.g. paragraphs 064-0069).  Accordingly, Blanch, Nolan and Lee are considered to teach, to one of ordinary skill in the art, a computer program product like that of claim 18.

Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the above-described combination of Blanch and Nolan, and also over U.S. Patent Application Publication No. 2012/0120086 to Dang et al. (“Dang”).
Regarding claim 19, Blanch and Nolan teach a computer program product like that of claim 1, as is described above, which comprises instructions executable to receive a user selection of an object (i.e. a node within a treemap) displayed on a graphical user interface and, in response, position the selected object in a center of a viewing window.  Blanch and Nolan, however, do not explicitly disclose that the computer program product is comprised in a server, wherein the viewing window is at least a portion of a display area of a web browser or other application installed on a remote device, as is required by claim 19.
Dang nevertheless teaches implementing a data visualization service on one or more servers, wherein the data visualization service is able to provide a treemap for display in a viewing window of a web browser or other application installed on a remote, client device (see e.g. paragraphs 0027-0030).
It would have been obvious to one of ordinary skill in the art, having the teachings of Blanch, Nolan and Dang before him prior to the effective filing date of the claimed invention, to implement the computer program product taught by Blanch and Nolan on a server like taught by Dang, wherein the viewing window is at least a portion of a display area of a web browser or other application installed on a remote device.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would benefit from the server’s processing capabilities, as is suggested by Dang (see e.g. paragraph 0002).  Accordingly, Blanch, Nolan and Dang are considered to teach, to one of ordinary skill in the art, a computer program product like that of claim 19.
Regarding claim 22, Blanch and Nolan teach a system like that of claim 21, as is described above, which comprises a magnification engine that, in response to receiving user selection of an object (i.e. a node within a treemap) from a first electronic device, positions the selected object in a center of a first viewing window of the first electronic device, calculates a final set of spatial dimensions of the selected object based on a set of spatial dimensions of the first viewing window, and calculates a final set of spatial dimensions of one or more non-selected objects based on an initial set of spatial dimensions of the selected object, the final set of spatial dimensions of the selected object, and an initial set of spatial dimensions of the one or more non-selected objects.  Blanch and Nolan, however, do not explicitly disclose that the system comprises a second electronic device with a display screen supporting a second viewing window having a set of spatial dimensions different from the set of spatial dimensions of the first viewing window, wherein the viewing window data input interface determines the set of spatial dimensions of the second viewing window, and wherein the magnification engine, in response to receiving the user selection from the second electronic device, positions the selected object in a  center of the second viewing window, calculates a final set of spatial dimensions of the selected object based on the set of spatial dimensions of the second viewing window, and calculates a final set of spatial dimensions of the one or more non-selected objects based on the initial set of spatial dimensions of the selected object, the final set of spatial dimensions of the selected object, and the initial set of spatial dimensions of the one or more non-selected objects, as is required by claim 22.
Dang nevertheless teaches enabling a treemap to be accessed by multiple users using different computing devices, wherein the computing devices can understandably comprise different display resolutions and dimensions, and whereby each of the users can interact with and navigate the treemap (see e.g. paragraphs 0021-0022, 0030-0031, 0047, 0053, and 0074-0075, and FIG. 7).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Blanch, Nolan and Dang before him prior to the effective filing date of the claimed invention, to modify the system taught by Blanch and Nolan so that multiple computing devices (i.e. a second electronic device) with differing display dimensions can access and display the treemap like taught by Dang.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would support online users who desire to visualize the treemap on their own computing devices, as is suggested by Dang (see e.g. paragraph 0021).  For the reasons described above, Blanch and Nolan generally teach determining a set of spatial dimensions of the viewing window used to display the treemap, and in response to receiving a user selection of an object (i.e. a node) within the treemap, positioning the selected object in a center of the viewing window, calculating a final set of spatial dimensions of the selected object based on a set of spatial dimensions of the viewing window, and calculating a final set of spatial dimensions of one or more non-selected objects based on an initial set of spatial dimensions of the selected object, the final set of spatial dimensions of the selected object, and an initial set of spatial dimensions of the one or more non-selected objects.  Accordingly, it follows that accessing and displaying the treemap on a second electronic device having different display dimensions (i.e. on a second viewing window having a set of spatial dimensions different from the set of spatial dimensions of the first viewing window) like taught by Dang would similarly entail determining the set of spatial dimensions of the second viewing window, and in response to receiving user selection of the object (i.e. a node) within the treemap, positioning the selected object in a center of the second viewing window, calculating a final set of spatial dimensions of the selected object based on a set of spatial dimensions of the second viewing window, and calculating a final set of spatial dimensions of one or more non-selected objects based on an initial set of spatial dimensions of the selected object, the final set of spatial dimensions of the selected object, and an initial set of spatial dimensions of the one or more non-selected objects.  Blanch, Nolan and Dang are thus considered to teach, to one of ordinary skill in the art, a system like that of clam 22.



Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  The applicant is required under 37 C.F.R. §1.111(C) to consider these references fully when responding to this action.  The U.S. Patent Application Publication to Hunleth et al. cited therein describes a zoomable user interface that, in response to user selection of an object displayed therein, positions the selected object in a center of a viewing window and transforms the selected object to a determined final set of spatial dimensions of the selected object, and transforms one or more non-selected objects according to a determined final set of spatial dimensions of the one or more non-selected objects.  The U.S. Patent Application Publication to Decombe cited therein describes a user interface for displaying and exploring hierarchical information that, in response to a user selection, positions a selected object in a center of a viewing window, and calculates a final spatial dimension of the selected object based on the spatial dimensions of the viewing window.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044. The examiner can normally be reached Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BTB/
12/20/2022

/ROBERTO BORJA/Primary Examiner, Art Unit 2173